Case 03/2Z/ 2019 14:11 FAR 13183683861
     3:19-cv-00388-TAD-KDM             Document 1-2 Filed 03/28/19 Page 1 of030
                                            Union Parish Clerk
                                                                                 PageID #: 11
                                                                              0002/0031


                                                                                                      RECEIVED
                                                                                      -     UNIOtV PARISH CLERK OF
                                                                                                                      GbURT

                                                                                                   M~ 2 7 2018
                                             3RD JUDICIAL DISTRICT COURT                       -~,iro~„~;~ ~ ~
                                                    PARISIi OF UNION                          ~v ~~~w~C
                                                  STATE OF T,OUISIANA                                        ~z-3 P M.
               No. C ~ ~. ~f8, 02-48
                                                                                            DIVISION"          °`
                                                    STANLEY JACKSON

                                                             Versus .
                                 FAMILY DOLLAR STORES OF LOUISIANA,INC and
                                SEDGWICK CLAIMS MANAGEMENT SERVICES,INC.


              FILED: s ~ l~~ oZCj~ 0~0 /C~
                                                                             a~+'~~~(~.»~,e~c~
                                                                            DEPUTY CLERK
                                    MOTION TO PROCEED IN FORMA PAUPERIS

                      MOVER,STANLEY JACKSON, is a citizen of the State of
              avail himself ofthe benefits provided by law, especially                    Louisiana and de§ire to
                                                                         the Louisiana Code of Civil Procedure,
              Articles 518t-S I88, as amended, and begs leave of this Honorable
                                                                                    Court to proceed "in forma
              pauperis."
                      MOVER further alleges that he is without means to pay costs
                                                                                          in this action, either in
              advance oz as they accrue, or to famish security therefore (see attache
                                                                                      d fact sheet).
                      WHEREFORE,MOVER PRAYS that the Court allow him/her to
              pauperis" as provided by the laws of the State of Louisiana.                     proceed "in forma


                                                                    SMI"I'H & NWOKORIE
                                                                    ATTORNEYS AT LAW
                                                                    107 EAST BAYOU STREET
                                                                    P. O. BOX 832
                                                                   FARMERVILLE, LA 7X 241
                                                                   (318) 368-9543 Telephone
                                                                   (318).368-9545 Fax

                                                               -     - -             ,.

                                                                   ATTORNEY I~'OR MO            R'0'1575
             STATE OF LOUISIANA
             PARISH OF UNION

                     BEFORE ME,personally cazne and appeared: STANLEY JACKS
                                                                                          ON, who, being duly
             sworn, did depose avid say: That he/she is unable, because of his/her
                                                                                     poverty and want of means
             to pay costs in advance or as they accrue or to furnish secuzity
                                                                              therefore.


                                                                                          ~.~,~
                                                                   MOVER
                     WORN Td AND Si7BSCRIBED,before me,on this~day of

                                              20~,at          hl~l~Z,                     .C,
                                                               CITY                        STATE


                                                                                               l° ~~
                                                     OTARY PUBLIC
                                                     `~Q ~c~,t~ ~~~ ~-f~ fl
Case 03/27/201
     3:19-cv-00388-TAD-KDM
               9 14:11 FAX 13183683861 Document 1-2
                                            Union     Filed
                                                  Parish     03/28/19 Page 2 of 1 30
                                                         Clerk                        PageID #: 12
                                                                                   0003/0031




                                      3RD JiJDICIAL DISTRICT COURT
                                             PARISH OF UNION
                                           STATE OF LOUISIANA
                 No. C• D. 48~~_8                                        DIVISION °~   °°

                                           STANLEY JACKSON

                                                   Versus

                            FA1V1[LY DOLLAR STORES OF LOUISIANA,INC and
                           SEDGWICK CLAIMS MANAGEMENT'SERVICES,INC.


                 FILED:
                                                                  DEPUTY CLERK

                                      FACTS CONCERNING MOVER

                                                       I7~1
                 1)    FULL NAME:

                 2)    ADDRESS:



                 3)    'I'ELEP ONE:
                           ~!~- b'o ~-GJ3.S l
                                    (HOME)                        (EMPLOYMENI~
                 4}    BIR'I`H DATE:lvZ -cC _/~~6~ SOCIAL SECURITY NO.:~/.~~- q~~S13

                5)    P   CE OF BIRTH:

                                       (CIT                             STATE)
                6)     MARITAL STATUS:

                          SINGLE           MARRIED              SEPARATED
                      ~DTVORCED               WIDOWED
                ~     NAME OF EMPLOYER:


                      ADDRESS:



                                                  {X
                             (CITI~           ~               (STATE)
                      TELEPHONE:

                      LENGTH OF EMP        MENT

                      WAGES: WE       Y$          ; BI-WEEKLY S            .;
                      MONTHLY $

               8)     IF MARRIED AND LIVING WI'~H SPOUSE:
Case 03/27/2019
      3:19-cv-00388-TAD-KDM
                14:11 FAR 13183683861 Document 1-2 Filed 03/28/19 Page 3 of f~0004/003
                                           Union Parish Clerk
                                                                             30 PageID 1 #: 13



                          SPOUSE'S NAME:


                           NAME.AND ADDRESS OF EMPLOYER:



                       (ADDRESS)                     (CITY AND STATE)


                          EARNINGS OF SPOUSE:

                          WEEKLY S            ; SI-WEEKLY ~             ;
                          MONTHLY $

                9)        ARE YOU BUYING XOUR HOME?            YES    ~NO
                          ADDRESS:



                       (CIT'Y)                       (STATE)

                       VALUE OF HOME: $            BA,LANCE OWED:$

                10)    DO YOU OWN OR HAVE AN INTEREST IN ANY OTHER LAND?

                              YES         O

                       IF ANSWER I YES,STATE THE NATURE OF PROPERTY AND ITS
                       VALUE:




                11) DO YOU OWN OR HAVE AN INTEREST IN ANY ' OF THE
                FOLLOWING:

                      A.      AUTOMOBILE           ~'ES _NO VALU                o ~'
                      B.      MOBILE HOME          TYES ~O VALUE

                      C.      BOAT                 _YES ~1~10 VALUE

                      A.      LIVESTOCK               YES ~O VALUE

                      E.      MACHINERY               YES / NO VALUE

                      F.      STOCKS             `YES         . NO VALUE
                      G.      BONDS                   YES      NO VAL E
                      H.      CERTIFICATES OF DEPOSIT         YES    NO i
                                                                      VALUE..

                      L       SANK ACCOUNTS             _YES ~O
                                                              VA UE

                      J.      SAVINGS ACCOUNTS           _YES         NO
                                                                      VALUE
Case 03/27/2019
     3:19-cv-00388-TAD-KDM
                14:11 FAX 13183683861
                                      Document 1-2 Filed 03/28/19 Page 4 of I~0005/0031
                                           Union Parish Clerk
                                                                             30 PageID #: 14




                12)    IS ANYONE DEPENAENT UPON YOU FOR SUPPORT]?           YES ~NO
                                                                      v ~
                       IF YOUR ANSWER IS YES,S'~ATE TIiEIR NAMES,AGES,AND
                       RE
                        1 LATIONSHIP:



                       (1vAn'1k:)                        (AGE)    (RELATIONSHIP)

                                i~~I~~ ~ Sig-,pl i ~cc     1.'~       ~ ,~           v~
                      (NAME)                             (AGE)        ATI    SHIP)

                      (NAME)                             (AGE)    (RELATIONSHIP)

                      (NAME)                             (AGE)    (RELATIONSHIP)


                      (NAME)                             (AGE)    (RELATIONSHIP)


                      (NAME)                             (AGE)    (RELATIONSHIP)

               13)    Y.IST ANY DEBTS YOU MAY HAVE:

                              CREDITORS                             AMOUNT OWED
                          s~-~d~~~ Lo ~„ ~5s~`~ ~ c.~ ~ Oo




               14)    LIST YOUR MONTHLY LIVING EXPENSES:

                            EXPENSES                              'AMOUNT PAID




                                            ~ ~                         ~ ~= ~
                                                                              G~
Case 03/27/2019
      3:19-cv-00388-TAD-KDM
                14:11 FAX 13183683861
                                      Document 1-2 Filed 03/28/19 Page 5 off~0006/003
                                           Union Parish Clerk
                                                                            30 PageID 1
                                                                                        #: 15



                       .V~t~; L fie- ~ 4sa l:~ e~.-,~                           ~ Z._ ~Sa-~—
                                              rvta:„




                15)   Do you have any income or asset(s), which is not shown above?

                      AYES         ~NO

                      (~F YOUR ANSWER IS YES,EXPLAIN :)

                                    X50 - ~'~                    SSA

                16)   Has your attorney explained to you or are you aware that it as a crime for
                      which you could be sent to the penitentiary if you have intentzonalty given
                      a false answer to any of the above?(RS.14:123)

                          YES              NO



                                                                            VER
Case 03/27/
     3:19-cv-00388-TAD-KDM
            2019 14:11 FAX 13183683861 Document 1-2
                                            Union     Filed
                                                  Parish     03/28/19 Page 6 off~30
                                                         Clerk                       PageID #: 16
                                                                                  0007/OOal




                  STATE Ok'LOUISIANA
                  PARISH OF UN10N

                         BEFORE ME, the undersigned authority, personally
                                                                                 came and appeared
                 STABLEY JACKSONwho, after being duly sworn .depos
                                                                            ed and said that he is the
                 person who furnished the informaEion contained in the
                                                                            above form; that he has
                 signed same; that the information contained therein is
                                                                          true and correct; that this
                 information is being furnished to 3RD JUDICIAL
                                                                       DISTRICT COURT', UNION
                 PARISH for the purpose of inducing a judge thereo
                                                                     f to permit appeaser to proceed
                 in the above captioned lawsuit pursuant to Louisiana
                                                                       Civil Code of rocedure 5181,
                 et seq.                                         ~         ~
                                                                 ~.,,.          ~.

                                                                  MOVER


                       SWORN TO AND SLBSCRIBED, before me,
                                                              Notary Public, at
                             Ltr.n,_, p~ O J   LliSrr~~.c.rtJ    , on this the
                       daY> of ~~,✓                ,20 ~ ?5




                                                GC~                              ~~ 1
                                                NOTARY PUBLI




                STATE OF LOUISIANA
                PARISH OF UNION

                        BEFO~ ME, the undersigned authority, personally came
                                                                                    and appeared
                   ~(3YI ~ ~ ~ J I M Ol~ r✓l s             ;who,after being duly sworn, deposed
                and said:
                        That(HE/SHE)knows PLAINTIFF,who is the mover
                                                                           in the above-captioned
                marter and knows (HIS/HER) financial condition, and (HE/S
                                                                              HE) firmly believes
                that(SHE):s unable to pay costs in this cause in advanc
                                                                        e or as they accrue or to
                furnish security therefore.




                                                                    TNESS)



                      SWORN TO AND SUBSCRIB D,before me, Notary Public
                                                                       ,at    ~~/
                  1~Z1~Z~~ ~Qr~~K~~~ , ~           F       ,on this, the G~tO ~'Z"
                day of~~/                   ,20 I




                                                               r                  ~~
                                                  NOTARY PUB IC
                                                  ~~~.~~ ~~ ~,r~
Case 03/27/20
     3:19-cv-00388-TAD-KDM
             19 14:11 FAX 13183683861
                                      Document 1-2 Filed 03/28/19 Page 7 of f~30
                                           Union Parish Clerk
                                                                                 PageID #: 17
                                                                               0008/0031




                                         3~ JUDICIAL DISTRICT COURT
                                              PARISH OF UNION
                                             STATE OF LOUISIANA
                 No~D• ~-{~8: ~0~
                                                                                DIVISION"        «

                                               STANLEY JACKSON

                                                        Versus

                              FAMILY DOL~,AR STORES Off' LOUISIANA,INC and
                             SEDGWICK CLAIMS MANAGEMENT SERVICES,INC.


                FILED:~An.c-t.. c2.~, ~I ~
                                                                  ~~~2~~.~1
                                                                    DEPUTY CLERK


                                                      ORDER



                       THE FOREGOING MOTION, supporting affidavit and
                                                                      sworn facts
                considered, let, STANLEY JACKSON,be permitted to file all pleadings
                                                                                    ,:appear in,
                and prosecute or defend in this action withaut prior payment of
                                                                                costs or as they
                accrue, and without giving bond for costs, as provided by laws
                                                                               of the State of
                Louisiana Code of Civil Procedure Articles Sl~gl, et seq., as amended
                                                                                     .


                      Farmerville, Louisiana, on this ~ day of          ~                20 /~




                                                              s

                                                                  E Joseph Bleich
                                                                   D'rsU'ict Judge
                                                                   Pro Tempore
Case 03/27/20
     3:19-cv-00388-TAD-KDM
             19 14:11 FAX 13183683861
                                      Document 1-2 Filed 03/28/19 Page 8 of f~0009/0
                                           Unlon Parish Clerk
                                                                            30 PageID031
                                                                                         #: 18



                                            3RD JUDICIAL DISTRICT COURT
                                                  PARISH OF UNION
                                                 STATE OF LOUISIANA
                 No. C• D, y8,;L0$
                                                                                         DIVISION•`              ~°
                                                   STANLEY JACKSON

                                                            Versus

                               FAMILY DOLLAR STORES OF LOUISIANA,INC and
                              SEDGWICK CLAIMS MANAGEMENT SERVICES,INC.


                 FILIEn:              - a2.q, 020!8                      ~,Ue-ac~~.~.C~~r,c°~-~.
                                                                                              ;  d
                                                                               DEPUTY CLERK

                                              AFFIDAVIT OF MOVER..



                 STATE OF LOUISIANA

                PARISH OF UNION

                        BEFORE ME,the undersigned Notary Public, personally came and appeared

                STANLEY JACKSON,who,after being duly sworn, did depose and state
                                                                                              that he is the
                Mover in the above and foregoing MOTION TO PROCEED INFORMA
                                                                                             PAUPERIS and
                that all ofthe allegations offact contained therein. are true and correct to the best
                                                                                                        of his
                information, knowledge and belief.




                                                                        MOVER
                       SWORN TO AND SUBSCRIBED,before me,Notary Public, on this,

                the          day of                          ,20~.



                                                                                                            ~~
                                                                   NOTARY PUBLIC

                                                            `3~U1~.~ 1 ~n~ ~!!1
Case 03/27/2
      3:19-cv-00388-TAD-KDM
             019 14:12 FAX. 13183683861
                                        Document 1-2 Filed 03/28/19 Page 9 of f~0010/
                                             Union Parish Clerk
                                                                               30 PageID
                                                                                      0031
                                                                                           #: 19



                3RD JUDICIAL DISTRICT COURT*PARISH OF
                                                                                       UNION*STATE OF LOUISIANA
                STANLEY JACKSON                                                          FILED;         Cu,c~ oZ9, o?A /~

                vs. C.D. No.:            80200


                FAMILY DOLLAR STORES OF LOUISIANA,INC.
                                                                                              DEPUTY CLERK
                and SEDGWICK INSURANCE COMPANY


                                                                PETITION FOR DAMAGES


                           NOW COMES Plaintiff, STANLEY JACKSON, a person of the
                                                                                 age of majority who
               resides at 909 Hickory Street, Farmerville, Louisiana 71241,avers as
                                                                                                  follows:

               MADE DEFENDANTS HEREIN ARE:


                          FAMILY DOLLAR STORES OF LOUISIANA,INC.,a corporation
                                                                                                             doing business in
               the state of Louisiana as Family Dollar Store, store #5281 Focated in Farmervi
                                                                                                        lle, Louisiana.

                          SEDGWICK INSURANCE COMPANY,a corporation doing business in the
                                                                                         state                              of
              Louisiana.

                                                                                (1)
                          Venue is proper and this Court has jurisdiction over the parties.

                                                                                 ~2)
                         On April 27, 2017,the PlaintiffSTANLEY JACKSON was a customer
                                                                                                             of the Defendant
              at the Family Dollar Store #5281,located in Farmerville, Louisiana.

                                                                                {3)
                         On the aforesaid date of April 17,2017,the Plaintiff was shopping in the grocery
                                                                                                                     area
             when he slipped and fell due to water on the flooz, which was caused by a Ieak
                                                                                                         coining from an
             air conditioner in the ceiling ofDefendant's store.

                                                                                ~4)
                        Defendant had knowledge of ttze-wet floor, but was negligent in taking the appropri
                                                                                                                      ate
             action to correct the situation.

                                                                                (5}

                       Defendant was further negligent by failing to pest a sign or cone in the azea of the
                                                                                                                     wet
            floor.


            Stanlry 3ackson vs Family Dollar Stores ofI,ouisiar~~ Inc., M aI.
            Petition for Damages                                                                                Page1 of3
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:12 FAX 13183683861Document 1-2Parish
                                           Unlon     Filed 03/28/19 Page 10 off~0011
                                                        Clerk                   30 PageID
                                                                                     /0031 #: 20



                                                                                 (6)
                              Defendant FAMILY DOLLAR STORES OF LOUIS
                                                                                                    IANA,INC.,through its
                  authorized agent,Family Dollar Store, store #5281,
                                                                                         failed in its duty to exercise due care and-
                  caution for the safety of the Plaintiff, and negligently
                                                                                          and carelessly allowed invitees and
                  customers to unsafely walk through the aisles and shop
                                                                                            in its stone without any notice regazding
                  the hazaxd.


                                                                                 ~~
                             T7efendant FAMILY DOLLAR STORES OF LOUIS
                                                                                                   IANA,INC., through its
                 authorized agent, Family Dollar Store, store #5281,
                                                                                       was negligent in one or more of the
                 following, but not limited to:

                            a) Carelessly and negligently failed to provide a reason
                                                                                     ably                and safe premises for and
                                 customers;

                            b) Carelessly and negligently failed to maintain a safe store;

                           c) Carelessly and negligently allowed water to be present
                                                                                                       ornthe floor in an area where
                                .customers walked;

                           d) Carelessly and negligently failed to warn customers of
                                                                                     water                   being present on the
                                floor ofthe aisle;

                           e) Carelessly and negligently failed to clean up tfie water
                                                                                       in the               aisle after Defendant
                                knew or should have known that the water presented a danger
                                                                                                             .
                          fl Failure to repair a defect within the store location.

                                                                                  fig)
                          As a direct and proximate result of Defendant's negligence,
                                                                                                       the Plaintiffsuffered injuries.
              Plaintiff's damages suffered due to the fall are, but not limited
                                                                                                 , to the following:
                          a) Medical expenses

                          b) Physical pain and suffering

                         c) Inconvenience

                         d) Mental anguish

                         e) Emotional distress

                         fl Present medical expenses

                        g) Future medical expenses

            .and all other items of damages that may be described in the pleadings,
                                                                                                         but not mentioned here.


             Stanley Jackson vs Family Dollar Stores of Louisiana
                                                                  Inc., et al.                                           Page 2 Of3
             Petition for Damages
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:12 FAX 13183683861Document 1-2Parish
                                           Union    Filed  03/28/19 Page 11 of030
                                                        Clerk                     PageID
                                                                               0012/00 31 #: 21



                                                                                 C9)
                             Upon information and belief, the Defendant was insured at all times
                                                                                                        relevant by
                 SEDGWICK INSURANCE COMPANY.

                                                                                (10)
                 The Defendants refused to amicably compensate the Plainfiff for his
                                                                                                 injuries.

                            WHEREFORE,the Plaintiff pray that Defendants be served with a certified
                                                                                                                 copy ofthis
                 Petition, and after all proceedings are had, that there be a judgment in favor
                                                                                                        ofthe Plaintiff
                 against Defendants for all damages which Plaintiff alleges is sufficient
                                                                                                   foz the purposes of a jury
                demand and with legal interest fronn the date ofjudicial demand until finally
                                                                                                         paid.


                                                                                             RESPECTFULLY SUBMITTED:

                                                                                                     SMTlH & NWOKORIE
                      •                                                                               ATTORNEYS ATLAW
                                                                                                      107 East Bayou Street
                                                                                                              P.O. Box 532
                                                                                                     Farmerville, LA 71241
                                                                                                (318) 368-9543 {Telephone)
                                                                                                  318)368-9545{Facsimile)
                                                                                        ~.

                                                                                       By:
                                                                                              V Brian G. Smith LSBA #25875



               PLEASE SERVE

              Family Dollar Stores of Louisiana, Inc.
              through
              C T Corporation System
              3867 Plaza Tower Dr.
              Baton Rouge,LA 70816

              and

              Sedgwick Insurance Company
              through
              C T Corporation System
              3867 Plaza Tower Dr.
              Baton Rouge, LA 70816




             Stanley Jackson vs Family Dollar Stores of Louisiana Inc., a ~t.
             Petition fog Damages                                                                                Page 3 of3
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:12 FAX 13183683861
                                     Document 1-2 Filed 03/28/19 Page 12 of[~j0013/0
                                           Union Parish Clerk
                                                                            30 PageID031
                                                                                         #: 22
                                                               CIlAT.(dN                        ~_
          STANLEY JACKSON
                                                                                                               Case: 00000048208
          Versus                                                                                               Divisiod:
                                                                                                               3'a Judicial District Courl
                                                                    ~~                                         Parish of Union
         FAMXLY DOLLAR STORES OFLOUISIANA /NC,
         ET.4L                                                                                                 Srate ofLouisiana
         ~—



          To: FAMILYDOLLAR STORES OF LOUISIANA,INC.
              Through:
              C T CORPOR~4TIONSYSTEM
              3867PLAZA TOWER DR.
              BATON ROUGE, LA 70816

         You are hereby summoned to comply with the demand contained in the
                                                                                 Petition For'Damages, exclusive of
         exhibits, which accompanies.this citation or make an appearance either
                                                                                 byfiling apleading or otherwise rn the
         Third Judicial District Court in andfor the Parish of Union, State ofLouisian
                                                                                       a within Fifteen (1SJ days after
         the service hereof, under penalty of default.

         Witness my official hand and seal ofoffice at Farmerville, Louisiana on this
                                                                                                the 29`ti day ofMarc, i01Z




                                                                                     Deputy Clerk of Court




                                                           Service Information
        :°eceived on the            day of                      , 2U      and on the                               day of
                                    10     served the above namedparty asfollows:

        Personal Service on the parry herein named
        Domiciliary Service on the party herein named by leaving the same at his/her
                                                                                     domicile in the parish in the
        hands of                                                   , a person apparently over the age ofseventeen
        years, living and residing in said domicile and whose name and otherfacts
                                                                                  connected with this service, I
        learned by interrogating the saidperson, saidparty herein being absent
                                                                               from his/her residence at the time of
        said service.

        Returned:
        Parish of                                               this^             day of                                           , 20
        Service      $
                                                    ~y.~
        Mileage      $                                          Deputy Sherff

        Total        S

                                                                                                                                the
                                                                          ~ maw ~N;~ on the named pa~Y ~~0~gh
                                                                                             CT Corporation
                   r~•        -                            APR ~ ~ ~'$
                   ?try. ~~ ..':~
                                          ^
                                                                                              ppR 97 2018
                         ~~=e ~ U   U                                                                     document to
                                                                                             a copy oft Brenna6eaure~~r6
                                                                                by tendering
                                              r,J                           ❑Jeannine
                                                                                        BBaure9~gon Reed
                                              ~                                          ~                              ~
                                                                                                                    Rouge,   l.ouisl0na
                                                                                Depury6heriff, Parish of East Salon

                                                       [RETURN COPY]
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:12 FAX 13183683861
                                     Document 1-2 Filed 03/28/19 Page 13 off~0014/0031
                                           Union Parish Clerk
                                                                            30 PageID #: 23
                                                                               CITATION
         STANLEY JACKSON
                                                                                                                          C2se: 00000048208
                                                                                                                          Division:
         Versus
                                                                                                                          3r°Judicial District Court
                                                                                                                          Parish of Union:
         F,9MILY,DOLLAR STORES OF LOUISIANA INC,
                                                                                                                          State ofLouisurna
         ETAL




         To: SEDGT31ICK INSURANCE COMPANY
             Through
             C T CORPORATION SYSTEM
             3867PLAZA TOWER DR.
             BATON ROUGE, LA 70816

         You are hereby summoned to comply with the demand contained in the Petition For Damages,
                                                                                                         exclusive of
         exhibits, which accompanies this citation or make an appearance either byfiling a pleading or
                                                                                                        otherwise in the
         Third Judicial District Court in andfor the Parish of Union, State ofLouisiana within Fifteen (IS) days after.
         the service hereof, under penalty of default.                                                              _

         Witness my official hand and seal ofoffice at Farmerville, Louisiana on this the 29`h day ofMarch, iQl~.




                                                                                                  odZtic.a,C.-~-l._9~~l~r~~..~~
                          .                                                                       Deputy Clerk of Court




                                                                           Service Information

        Received on the                  day of                      , 20      and on the                                    day of
                                         20     served the above namedparry asfollows:

        Personal Service on the party herein named
        Domiciliary Service on the parry herein named by leaving the same at his/her domicile in the parish in the
        hands of                                                   , a person apparently over the age ofseventeen
        years, living and residing in said domicile and whose name and otherfacts connected with. this service, I
        learned by interrogating the saidperson, said party herein being absentfrom his/her residence at the time of
        said service.

        Returned.'
        Parish of     ~                                                          this            day of                                , 20

       Service       $
                                                                     By:
        Mileage      $                                                          Deputy Sheriff

        Total        ~'



                                                                                                                               tt~
                                                                                                                            ~~~

                      ~~~~~ die ~~~ ~i~                    ~~m                                     ~~'~~~~ocSco`~°~a~~n

                              ~~', ~ ~j ~~~~                     ~                                                    QP~ 11°t~4
                                                                                                                               ~~~~Z^~agea~
                                                                                                                                     ~me~~ ~e
                                                                                                                                            c aid
                                       C~~-v~L                       '        APR 16 2018                                     ~
                                                                                                                          a ~oP'1 V
                                                                                                                                             9
                                ~'yi    n        _                                                              te~dgr'ee~ie9z;on Reed      ~~`~~      a
                              ~,a; i                                                                                             _ .,lYv`+' ~~~~St~
                                        .,~~', i~'-. S` .'..,        ~                                    O Sea~n\t~e~ Q pyM,
                                                                                                                            s ~~`
                                                                                                                           1,   'U `


                                                                       [RETURN COPY]                               ~ pac;sh of
                                                                                                             a~p„~y 5"e
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:12 FAX 13183683861
                                     Document 1-2Parish
                                           Union     Filed 03/28/19 Page 14 off~0015/0031
                                                        Clerk                  30 PageID #: 24

           n_~n
                                                                                                 Sm~t~C ~.~Ywo~arte
                                                                                                         arror~v~rs~ covr~oR5.4r uw

            BR1AN G. SMffH
                                                                                                                           OF C~pLNS~i
            ANSELM K NWOKORIE
                                                                                                                     PATitICE BENN-ABBEY
            T1KlSHA Y. SMITH

                                                                                        Pease correspond to Farmerville office
                                                                                      Writers Email• Lawofficebs~a bellsoufh.net


                                                           Apri130,2018
                                                                                                              ~'E~@~ I~ ~.►~~rS
                                                                                                                                     Q~~~
               VIA U.S. 11'IAII,
               Dodi Eubanks
               Clerk of Court                                                                                           ~!F,Y Ol ~ 5~
               100 E Bayou Street, Ste. 105                                                                          ~~~                     '~'
               Fazmerville, LA 71241                                                                                 Unieit P2r~3h, f.~x~stana
               Telephpne:(318)368-3055

                      RE:      Stanley Jackson v. Family Dollar Stores of Louisiana,Inc., et al;
                                         C.D. No.: 48,208,3RD .TDC; Parish of Union

               Dear Ms. Eubanks:

              We are requesting that service be issued on Defendan~, Family Dollar Stores of Louisiana,
              Inc., through Corporation Service Company at the following address:'

              Corporation Service Company
              501 Louisiana Avenue
              Baton Rouge,LA 70802

              If you should have any questions or concerns, please contact our office at(318)368-9543.

                   erely,


              Athena Goldsby
              Legal Assistant
              Smith & Nwokorie
              Attorneys At Law




                          im wess~n~o~oKroa aax i ~sz~ncx ~ou~~wnnfl-saa}                    ~~a~ 2e~2soo-F,~uc ~3ts~ zs3-2sv7
                         ~o+msr anrousrRa sox sax-r~aravir.~ e oc~+nun riisr-ra~ror~ ~s2e~ ass-rs~~ia~
                                                                                                                    ~~s+s
                  goo w~w~wcstixv sr.srE ai ~.(/rzDt}r.0_ pox brof7tuo?t70ratOE.LOul~Ar~A-'i~.FPtfO
                                                                                                    riE(31~ 582-5544


                                                         ~ -
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861Document 1-2Parish
                                           Unlon     Filed 03/28/19 Page 15 off~0016/0031
                                                        Clerk                  30 PageID #: 25
                                                  -                CITE~d~'V

        STANLEY JACKSON
                                                                                                       Case: 00000048208
                                                                                                       .Division:
         Versus
                                                                                                       3"'Judicial District Court
                                                                                                       Parish of Union
        FAMILYDOLLAR STORES OFLOUISIANA INC,                                                           State ofLouisiana
        ETAL




         To: FAMILYDOLLAR STORES OF LOUISL4NA INC
             CORPORATION SERVICE COMPANY
             501 LOUISIANA AVENUE
             BATONROUGE, LA 70802

        You are hereby sununoned to comply with the demand contained in the Petition For Damages, exclusive of
        exhibits, which accompanies this citation or make an appearance either byfiling a pleading or otherwise in the
        Third Judicial District Court in andfor the Parish of Union, State ofLouisiana within Fifteen (IS) days after
        the service hereof, under penalty of default.

         Witness my official hand and seal ofoffice at Farmerville, Louisiana on this the Ist day ofMay,2018.




                                                                                      Deputy Clerk of Court




                                                                Service Information
        Received on the                day of                      , 20      and on the                     day of
                                       20     served the above namedparry asfollows:

        PersonalService on the party herein named
        Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
        hands of                                                   , ~2 person apparently over the age ofseventeen
        years, living and residing in said domicile and whose name a~ul otherfacts connected with this service,l
        learned by interrogating the saidperson, saidparry herein being absentfrom his/her residence at the time of
        said service..

        Returned:
        Parish of                                                     this __day of                                    , 20
        Service         $
                                                          By:
        t1111elI$e     $                                             DepuryShe~•~                              ~.- rlyrr;f,~r-'°
                                                                                                    a'~~s~ ~`~ ~c~~e~s J F~E3E
        Tora!          $
                                                                                                            t~1AY 1 ~ 2019
                                         MAY 0 7 2018                                                            -;,;~~

                                                                                 ,r ,~~G~                                           u
                                                   Qarty throughthe
                      made service on the named
                             Corporation Services

                     by tendering     p of this documenytb /W ' ~~                                   r.^ ~~, ~..

                                                                                                            ~'~~`i ~




                                                          ~                                             U       J.       V
                                                       ~:~'~n nosbe, L~uiaizna
                     DeN:~:y Sherif~, Parish of Eas:
                                                              [RETURN COPX]_
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861Document 1-2
                                           Union     Filed
                                                 Parish    03/28/19 Page 16 ofC~ooi~
                                                        Clerk                  30 PageID
                                                                                     ioosi #: 26


               ~''~          BREAZEALE, SACHSE & WILSON, L.L.P.
                                                                                                             ,arroRNEvs ar yaw




                                                                                         ~   ~r~w y~                       KELSEY A- CLARK
                                                                            ~~ ~~~d~~a 3 ~FE~,~o~
                                                                     ~CF,
                                                                      `t~   `•
                                                                                                                        Krlsey.Gor[~brwllp.com
                                                                                                                         wuerw.w (225)387-J17a
                                                                                                                     cwroe..a rHmc(225)387.4000
                May21,2018                                                  hiAY 2~ ~6i8                                     ,-~cZ25>38~_~9
                                                                                                       One American Plax,2i'° Flow
                                                                                                                 Post Office Box 3197
                                                                                                 ~~Baton Rouge, Louisiana 70821-3197

                VIA FACSIMILE: /318) 368-3861

               Dodi Eubanks,Clerk of Court
                UNION PARISH COURTHOUSE
               .100 East Bayou Street, Suite 105
               Farmerville, LA 71241-2843

                       Re:    Stanley.7ackson v. Family Dollar Stores ofLouisi
                                                                                 ana, Inc., et a1.;
                              3Ta Judicial District Court; No. 48,208; Union
                                                                             Parish, LA
                              BSW File No. 15630-53129

               Dear Dodi:

                       Attached please find Defendant Family Dollar
                                                                        Stores. o£ Louisiana, Inc.'s Answer to
               Petition for Damages and Request for Notice for
                                                               faY filing in the above-referenced matter.
                       Please cottfirm receipt of this filing, and include
                                                                             the. associated costs for same, -via
               return fax to my assistant, Linda Ladner, at
                                                                  (22~ 410-6157. Upon receipt thereof, the
               original pleadings and my firm's check wi1T be forw-az
                                                                      ded to you.
                      Thank you for your courtesy and attention to this request
                                                                                             .
                      With best regards, I remain,

                                                                     Very truly yours;
                                                                     BREAZEALE,SACIiSE & WTLSON,LLP


                                                                     i' ""~_
                                                                                             ~~~~
                                                                     Kelsey A.
              KAC/Ill
              Attachment

              cc:    Brian G. Smith (Via .Email.• Icrwo~cebs@bellsouth.net)




                             8   A   T   O   N   R   O   U   C   E          N    E   W   O   R   L   E   A   N   5              ]57686Zi
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861Document 1-2
                                           Union     Filed
                                                 Parish    03/28/19 Page 17 of~30
                                                        Clerk                      PageID #: 27
                                                                               0018/0031




               STANLEY JACKSON,                             §         DOCKET NO.48,208
                  Plaintiff,                                §                                             ap         f    ~,
                                                            §         3'a DISTRICT COURT ~~            ~~ ~'~~        g
               V.
                                                                                                       ~9AY 2i 018 '
               FAMILY AOLLAR STORES OF                      §         PARISH OF UNIQN
               LOUISIANA,INC.                               §                                                 ,~
                    Defendants                              §         STATE OF LOUISIANA

                                          .ANSWER TO .PETITION FOR DAMAGES
                      NOW INTO COURT, through undersigned counsel, comes Defendant,
                                                                                    Family Dollar
              Stores of Louisiana, Inc. ("Family Dollar"), which answers Plaintiff s Petition
                                                                                              for Damages as
              follows:

                                                                 1.

                      The allegations contained in paragraph 1 are directed toward the Court, and therefore

              require no answer from Faznily Dollar.

                                                                2.

                      The allegations contained in paragraph 2 are denied for Iack of sufficient information to

              justify a belief therein.

                                                                3.

                      The allegations contained in paragraph 3 are denied.

                                                              4.

                      The allegations contained in pazagraph 4 are denied.

                                                              5.

                      The allegations contained in paragraph 5 are denied.

                                                             6.

                     The allegations contained in paragraph 6 are denied.

                                                             7.

                     The allegations contained in paragraph 7, and all subparts thereof, are denied.

                                                             8.

                     The allegations contained in pazagraph 8, and all subparts thereof, are denied.

                                                             9.

                     The allegations contained in paragraph 9 are denied.

                                                             10.

                     The allegations contained in pazagraph 10 are denied.




                                                             1
                                                                                                         1572634.1
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861
                                      Document 1-2 Filed 03/28/19 Page 18 off~0019/0031
                                            Union Parish Clerk
                                                                             30 PageID #: 28



                      FURTI3ER ANSWERING, DEFENDANT, FAMILY..
                                                              DOLLAR STORES OF
              LOUISIANA,INC.,STATES:

                                                                IL

                      Family Dollaz specifically denies having any knowledge, whether actual
                                                                                             or constructive,
              of any allegedly dangerous conditions on its premises on the date
                                                                                    of plaintiff's alleged accident.

                                                                12.

                      Family Dollaz specifically denies that it breached any duty owed to plaintiff.

                                                                13.

                     Family Dollar specifically denies that it failed to exercise reasonable care to keep
                                                                                                          its
             premises in a reasonably safe condition.

                                                                14.

                     Family Dollar specifically denies that it failed to exercise reasonable care to keep its

             premises free of hazardous conditions.

                                                               15.

                     Family Dollar specifically denies that the condition of the floor on which plaintiff

             allegedly fell presented an unreasonable risk of harm.

                                                               16.

                     Family Dollaz specifically denies that it created the allegedly dangerous condition on the

             floor on which plaintiff allegedly fell.

                                                               17.

                     Family Dollar denies that any action or inaction on its part was a cause in fact or legal

             cause of any injuries/damages to Stanley Jackson.

                                                               18.

                     The fault of plaintiff is pled in bar or reduction of plaintiff's recovery.

                                                               19.

                    The fault of third parties for whom Family Dollar is not liable is pled in bar or reduction

             of plaintiff's recovery.

                                                              20.

                    Plaintiff's failure to mitigate his damages is pled in bar or reducrion of plaintiff's

             recovery.




                                                               2
                                                                                                            1572634)
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861
                                     Document 1-2 Filed 03/28/19 Page 19 off~0020/0
                                           Union Parish Clerk
                                                                             30 PageID
                                                                                    031
                                                                                        #: 29



                                                                 21.
                      Family Dollar is entitled to, and hereby requests,
                                                                           a trial by jury..
                      WHEREFORE DEFENDANT, FAMILY DOLLAR
                                                         STORES OF T.OUISIANA,
              INC., PRAYS that after due proceedings, there be
                                                               judgment in its favor, dismissing plaintiffs
              claims with prejudice, and assessing all costs against
                                                                       plaintiff.
                     Alternatively, Family Dollar prays that az~y recovery in
                                                                              favor of plaintiff be reduced by
              an amount commensurate with a degree of fault attributable to
                                                                            plaintiff', and,a degree of fault
              attributable to third parties for whom Family Dollar is not
                                                                          liable. Further, Family Dollaz prays
              that any recovery in favor of plaintiff be reduced by an amount commens
                                                                                      urate with plaintiffs
              failure to mitigate his damages.

                     Finally, Family Dollar prays for a trial by jury.

                                                           Respectfully submitted,

                                                          BREAZEALE,SACHSE &WILSON,L.L.P.
                                                          One American Place, 23`d Floor
                                                          Post Office Box 3197
                                                          Baton Rouge, ~.ouisiana 70821-3197
                                                          Telephone: 225-387-4000
                                                          Fax: 22~-381-8029


                                                            ruit G. e illion, La. Bar Roll No.33867
                                                          Kelsey A. ark, La. Baz Roll No.36413
                                                          druit.gremillion@bswllp.com
                                                          kelsey.clack@bswllp.com
                                                          Attorneysfor Defendant,
                                                          Family Dol[ar Stores ofLouisiana,Inc.

                                             CERTIFICATE OF SERVICE

                    I hereby certify that a copy of the above and foregoing Answer to Plaintiff' Petition
                                                                                                s         for
             Damages has been sent this date via electronic mail to the following:

                          Brian G. Smith
                          SMITH & NWOKORIE
                          107 East Bayou Street
                          P. O. Box 532
                          Farmerville, LA 7I241

                    Baton Rouge, Louisiana, on this
                                                 '           day of May, 2018.




                                                     K s     A. Clark




                                                             3
                                                                                                    1572634:1
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:13 FAX 13183683861Document 1-2
                                           Unian     Filed
                                                 Parish    03/28/19 Page 20 of~joozvoo
                                                        Clerk                  30 PageID
                                                                                       ai #: 30



               STANLEY JACKSON,                              §      DOCKET NO.48,208        ~~~ ~~ ~~~~'~
                  Plaintiff,                                 §
                                                             §      3rd DISTRICT COURT             MAY `~'~ ~Q~'~ ,~~ ~
               V.
                                                              §                                    „s c .
                                                                                                          ~Y~~ —
               FAMILY DOLLAR STORES OF                       §      PARISH OF UNION              '"`~'~ ~`'~'~ ~'~~"
               LOTIISIANA,INC.                               §
                    Defendants.                              §      STATE OF LQUISIANA

                                                   REQUEST FOR NOTICE.

                      In accordance with the provisions of Articles 1571 and 1572 of the
                                                                                            Louisiana Code of
               Civil Procedure, you are hereby requested to send to us written notice
                                                                                      by mail, at Ieast ten (10)
               days in advance of any date fixed for any and all conferences, hearings, and/or
                                                                                               trials in matter,
               whether on exceptions, rules or the merits thereof, or any assignment offixing
                                                                                           of said case.
                      In accordance with the provisions of Article 1913 and 1914 of the .Louisiana
                                                                                                    , Code of
              Civil Procedure, you also hereby aze requested to send to us immediately notice
                                                                                              of any order or
              judgment made or rendered in t1~is case, upon the entry of such order or judgment,
                                                                                                      whether
              interlocutory or final.
                      This request for notice is made with full reservation of all rights, and we thank
                                                                                                        you for
              your customary courtesy and cooperation.

                                                            Respectfully submitted,

                                                           BREAZEALE,SACHSE &WILSON,L.L.P.
                                                           One American Place, 23`d Floor
                                                           Post Office Box 3197
                                                           Baton Rouge, Louisiana 70821-3197
                                                          'Telephone: 225-387-4000
                                                           F    22~-381-8029.


                                                               it G. Gre   on, La. Bar Rol No. 33867
                                                           Kelsey A. Cl ,La. Bar Roll No. 36413
                                                           Bruit.gremillion@bswllp.com
                                                           kelsey.clack@bswllp.com
                                                           Attorneysfor Defendant,
                                                           Family Dollar Stores ofLouisiana,Inc

                                               CERTIFICATE OF SERVICE

                     I hereby certify that a copy of the above and foregoing Requestfor Notice has been sent

              this date via electronic mail to the following counsel of record:

                      Brian G. Smith
                      SMITH & NWOKORIE
                      107 East Bayou Street
                      P. O. Box 532
                      Farmerville, LA 71241

                     Baton Rouge, Louisiana, on this~day of May,2018.




                                                       Ke ey A. Clark




                                                              4
                                                                                                       1572634.1
     03/27/2019 14:14 FAX 13183683861
Case 3:19-cv-00388-TAD-KDM           Document 1-2 Filed 03/28/19 Page 21 ofr~oozz
                                           Union Parish Clerk                     iooai
                                                                            30 PageID   #: 31


                                  BREAZEALE, SACHSE & WILSON, L.L.P.
                                                                     ~                                          ATTORNEYS AT           ~nw



                                                                                                                            KELSEY A. CLARK.
                                                                                                                         Kelsey.GerkQAnu!lp.mm

                                                                                                                      weac+ow:(275)381-31)4
                                                                                                                  coeeourz nraye(225)3874000
               Jlllle 1 ~ 2Q 18                                                                                              .c(223)381.8029
                                                                                                                 One Ameriwrt Plaa, 23i0 Floor
                                                                                                        pr                Post Oyu Box 3197
                                                                                                    f ~ ar, ~aton Rougc, Louisiana 70821-3 197
                                                                                                        r.
                VIA FACSIMILE
                                                                                        Union Parish•Clerk p# Courf            `~"^`'•bswllp.com
                                          (3181368-3861
               Dodi Eubanks, Clerk of Court
                                                                                           /~ !~UN Q ~ 20~
                                                                                                         / ~
               UN10N PARISH COURTHOUSE
                                                                                        ~L~1.~?,L~~~(.GjL,~,O~
               1.00 East Bayou Street, Suite 105                                        Deborah Andrews ~y,
               Fannerville, LA 71241-2843

                       Re:        Stanley,7ackson v. Family Dollar Stores ofLouisiana,
                                                                                           Inc., et al.;
                                  3`a Judicial District Court; No. 48,208; Union Parish
                                                                                        , LA
                                  BSW File No. 15630-53129
               Dear Dodi:

                      Attached please find Defendant Sedgwick Claims Manag
                                                                                 ement Services, Inc.'s Answer
              to Petition for Damages and Request for Notice for
                                                                 fax filinb in the above-referenced matter.
                      Please confirm receipt of this filing, and include
                                                                           the associated costs for same, via
              return fax to my assistant, Linda Ladner, at {225)
                                                                        41Q-615.7. Upon receipt thereof, the
              original pleadings and my firm's check will be forwaz
                                                                    ded to you.
                      Thank you for your courtesy and attention to this request.

                      With best regazds, I remain,

                                                                          Very duly yours,
                                                                          BREAZEALE,SACHSE &WILSON,LLP


                                                                                                    1~~~
                                                                          K lsey A. C1
              xacnli
              Attachment

              cc:     Brian G. Smith (Via Email.• lawofficebs@bellsouth.net)




                                  B   A   7   O   N   R   O   U   G   E         N   E   W   O   R   L   E   A   N   5            159987.1
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:14 FAX 13183683861Document 1-2Parlsh
                                           Union    Filed  03/28/19 Page 22 off~0023/
                                                        Clerk                  30 PageID
                                                                                      0031 #: 32



               STANLEY JACKSON,                              §        DOCKET NO.48,208
                  P[¢intijf,                                 §
                                                             §        3rd DISTRICT COURT
                V.                                           §
               FAMILY DOLLAR STORES OF                       §        PARISH OF UNION.
               LOUISIANA,INC.                                                                   ~ ~ ~-. ~ ''~
                                                             §                           Unfon Parssh~Clerk of Courf
                    Defendants                               §        STATE.OF LOUISIANA        ~N ~ 1 2G~B

                                          ANSWER TO PETITION FOR DAMAGES
                                                                                          Debora~~`      ~~~
                                                                                                  h Andre+~ s, ~~.~
                                                                                                                  ,~
                     NOW INTO COURT, through undersi~ed counsel
                                                                          , comes Defendant, Sedgwick
               Claims Management Services, Inc., improperly named in
                                                                     Plaintiff's Petition for Damages as
               Sedgwick Insurance Company,("Sedgwick"),.which answers
                                                                       Plaintiff's Petition for Damages as
               follows:
                                                                 1.

                      The allegations contained in paragraph 1 are directed towazd
                                                                                   the Court, and therefore
               require no answer from Sedgwick.

                                                                 2.
                      The allegations contained in pazagraph 2 are denied for lack of sufficient.
                                                                                                  information to
              justify a belief therein.

                                                                 3.
                      The allegations contained in paragraph 3 are denied.

                                                              4.

                      The allegations contained in paragraph 4 are denied.

                                                              5.

                      The allegations contained in paragraph 5 aze denied.

                                                              b.
                     The allegations contained in paragx-aph 6 are denied.

                                                              7.

                     The allegations contained in paragraph 7, and alI subparts thereof, are denied.

                                                             8.

                     The allegations contained in paragraph 8, and a1! subparts thereof, are denied.

                                                             9.

                     The allegations contained in paragraph 9 are denied.

                                                             10.

                     The allegations contained in paragraph 10 are denied.


                                                             1
                                                                                                       is~~sa.i
- -
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:14 FAX 13183683861
                                     Document 1-2 Filed 03/28/19 Page 23 ofC~0024
                                           Unlon Parish Clerk
                                                                            30 PageID
                                                                                  /0031
                                                                                        #: 33



                          FURTHER           ANSWERING,             DEFENDANT,              SEDGWICK            CLAIMS
                MANAGEMENT SERVICES, INC.,
                                             IMPROPERLY NAMED IN PLAINTIFF'
                                                                            S
                PETITION FOR DAMAGES AS SEDGWICK
                                                 INSURANCE COMPANY,STATES:

                                                                   Z1.
                      Sedgwick specifically denies having any
                                                                knowledge, whether actual or constructive, of
               any allegedly dangerous conditions on its
                                                         premises on the date of plaintiff's alleged accident.

                                                                   12.
                         Sedgwick specifically denies that it breached any duty
                                                                                    owed to plaintiff

                                                                   13.
                         Sedgwick specifically denies that it failed to exercise
                                                                                   reasonable care.to keep its premises
               in a reasonably safe condition.

                                                                   14.
                         Sedgwick specifically denies that it failed to exercise reason
                                                                                          able care to keep its premises
              free of hazardous conditions.

                                                                 15.

                      Sedgwick specifically denies that the condition of the
                                                                             floor on which plaintiff alleDedly
              fell presented an unreasonable risk of hazm.

                                                                 16.
                     Sedgwick specifically denies that it created the allegedly
                                                                                     dangerous condition on the floor
              on which plaintiff allegedly fe1L

                                                                17.
                     Sedgwick denies that any action or inaction on its part was
                                                                                         a cause in fact or legal cause
             of any injuries/damages to Stanley Jackson.

                                                                18.
                     The fault of plaintiff is pled in bar or reducrion of plaintiff's
                                                                                         recovery.

                                                                19.
                    The fault of third parties for whom Sedgwick is not liable is
                                                                                  pled in bar.orxeduction of
             plaintiff's recovezy.

                                                               20.
                    Plaintiffs failure to mitigate his damages is pled in bar
                                                                              or reduction of plaintiffs
             recovery.



                                                               2
                                                                                                              1579918.1
Case 3:19-cv-00388-TAD-KDM
     03/27/2019 14:14 FAX 13183683861
                                     Document 1-2Parish
                                           Union    Filed  03/28/19
                                                        Clerk     - Page 24 off~0025
                                                                               30 PageID
                                                                                     /0031 #: 34



                                                                    21.
                        Sedgwick is entitled to, and hereby requests,
                                                                          a trial byjury.

                                                                    22.
                       Sedgwick is not an insurance company and did
                                                                            not insure defendant Family Dollar Stores
                of Louisiana, Inc. at any time, including the
                                                                time period at issue in this litigation.

                                                                    23.
                      Sedgwick excepts to PIaintiff's Petition for Damag
                                                                         es under La. C.C.P, art. 927(A)(5)
               because Plaintiff has no cause of action against
                                                                   Sedgwick, as Sedgwick is a third party
               administrator, and not an insurance company.

                                                                    24.
                      Sedgwick excepts to Plaintiff's Petition for Damag
                                                                         es under La. C.C.P. art. 927(A)(6)
               because Plaintiff has no right of action against Sedgwi
                                                                       ck as Sedgwick is a third party
               administrator, and not an insurance company.

                      WHEREFORE            DEFENDANT,             SEDGWICK             CLAIMS       MANAGEMENT
               SERVICES, INC., IMPROPERLY NAMED
                                                IN PLAINTIFF'S PETITION FOR
               DAMAGES AS SEDGWICK INSURANCE COMPANY,
                                                     PRAYS that after due proceedings,
               there be judgment in its favor, dismissing plaintiffs claims
                                                                            with prejudice, and assessing all
              costs against plaintiff.

                      Alternatively, Sedgwick prays that any recovery in favor of
                                                                                  plaintiff be reduced by an
              amount commensurate with a degree of fault attributable
                                                                      to plaintiff, and a degree of fault
              attributable to third parties for whom Sedgwick is not liable. Further
                                                                                     , Sedgwick prays that any
              recovery in favor of plaintiff be reduced by an amount commen
                                                                            surate with plaintiffs failure to
              mitigate his damages. Finally, Sedgwick prays for a trial
                                                                            by jury.

                                                          Respectfully submitted,
                                                          BREAZEALE,SACHSE &WILSON,L.L.P.
                                                          One American Place, 23`d Floor
                                                          Post Office Box 3197
                                                          Baton Rouge, Louisiana 70821-3197
                                                          Telephone: 225-387-4000
                                                          Fax: 225-381-8029


                                                           Uruit G. ~"sr~million,La. Bar Roll No. 33867
                                                          Kelsey A Clark, La::Bat Roll No. 36413
                                                          Bruit.gremiIlion@bswilp.corn
                                                          kelsey.clark@bswllp.com
                                                          Attorneysfor Defendants, F¢midy Dollar Stores of
                                                          Louisiana,Inc. and Sedgwick Cfai»ts Management
                                                          Services,Inc.


                                                                3
                                                                                                           1579958.1
     03/27/2019 14:14 FAX 13183683861
Case 3:19-cv-00388-TAD-KDM           Document 1-2 Filed 03/28/19 Page 25 oft~oo2
                                           Union Parish Clerk                    siooai
                                                                            30 PageID   #: 35


               STANLEY JACKSON,                               §     AOCKET NO.48,208        ~ ~ ~ ~~
                  Plaintiff,
                                                              §      ra
               V.
                                                              §     3 DISTRICT CQURTiJnion Parish•Clerk of Court
                                                              §
                                                                                                     ~~~ 0~ Z~~Q
               FAMILY DOLLAR STORES OF
                                                             §      PARISH Off+ UNION ~~~~~~-~~•~ss~ctrzcu.~
               LOUISxANA,INC.                                §                          Deborah Andrews ~y.
                    Defendants.                              §      STATE OF LOUISIANA

                                                  REQUEST FOR NOTICE
                       In accordance with the provisions of Articl
                                                                      es 1571 and 1572 of the T,ouisiana Code of
               Civil Procedure, you are hereby requested
                                                            to send to us written notice by nnail, at least ten
                                                                                                                (10)
               days in advance of any date fixed for any and
                                                                all conferences, hearings, and/or trials in matter
                                                                                                                   ,
               whether on exceptions, rules or the merits thereo
                                                                 f, or any assignment offixing ofsaid case.
                      In accordance with the provisions of Article 1913
                                                                             and 1914 of the Louisiana Code of
              Civil Procedure, you also hereby are requested
                                                                to send to us immediately notice of any order or
              judgment made or rendered in this case, upon
                                                                  the entry of such order or judgment, whether
              interlocutory or final

                     This request for notice is made with full reservation
                                                                           of all rights, and we thank you for
              your customary courtesy and cooperation.

                                                           Respectfully submitted,

                                                          BREAZEALE, SACHSE &WILSON,L.L.P.
                                                          One American Place; 23`d Floor
                                                          Post Office Box 3197
                                                          $aton Rouge, Louisiana 70821-3197
                                                          Telephone:. 225-387-4000
                                                          Fax: 225-381-8029


                                                           bruit G. G~ illion, I,a. Baz Roll No:33867
                                                          Kelsey A. lark, La. Bar Rol] No. 36413
                                                          druit.gremillion@bswllp.com
                                                          kelsey.clark@bswl1p.com
                                                          Attorneysfor Defendants, Family Do[lar Stores of
                                                          Louisiana,Inc. and Sedawick Claims Managemen£
                                                          Services, Inc.




                                                             4
                                                                                                        1579958.1
Case 3:19-cv-00388-TAD-KDM           Document
      03/27/2019 14:14 FAX 1x183683861
                                              1-2 Filed 03/28/19 Page 26 of~jooz~
                                           Union Parish Clerk                     iooai
                                                                            30 PageID   #: 36



               STANLEY JACKSON,                            §        DOCKET NO.48,208
                  Plaintiff,                               §
                                                           §        3'~ DISTRICT COURT
               V.                                          §
               FAMILY DOLLAR STORES OF                     §        PARISH OF UNION
               LOUISIANA,INC.                              §
                    Defendants.                            §        STATE OF LOUISIANA

                                              CERTIFICATE OF SERVICE
                      I hereby certify that a copy of the above and forego
                                                                          ing Answer to Plazntiff's Petitionfor
               Damages and Requestfor Notice has been sent this date
                                                                        via electronic mail to the following:
                           $rian G. Smith
                           SMITH & NWOKORIE
                           107 East Bayou Street
                           P. O. Box 532
                           Farraerville, LA 71241

                      Baton Rouge, Louisiana, on this ~        day of June, 2018.



                                                              ~~~~~
                                                     K     y A. Clark



                  .
                                                                                            F i ~, ~~ f~
                                                                                    Union Parish.Clerk of Cour#

                                                                                            JU~f OI
                                                                                    ~~-~:ZQiB
                                                                                         ~
                                                                                     i~bs~~fii ~la~s~~rs, Dy.
                                                                                                                  ~.




                                                           5
                                                                                                       1579958)
Case 3:19-cv-00388-TAD-KDM           Document
      03/27/2019 19:14 FAX 13183683861        1-2Parish
                                           Union    Filed  03/28/19 Page 27 of f~0028
                                                        Clerk                  30 PageID
                                                                                      /0031 #: 37



                STAN~,EYJACKSON,                                §     DOCI~TN0.48,208               ,s~     :,, .~~,T~ ;~    ;_~_.,
                   Plaintiff,                                   §
                V                                               §    3~a DISTRICT COURT                   ~~~ a'
                                                                                                               ~~~

                FAMILY DOLLAR STORES OF                        §     PARISH OF UNION                      ...          _,   ;_.
                LOUISIANA,INC.                                 §
                     Defendants                                §     STATE OF LOUISIANA

                    MOTION FOR VOLUNTARY DISMISSAL WITH
                                                                                       OUT PREJUDICE
                       NOW COMES PIaintiff, Stanley Jackson, who
                                                                              moves that all claims in the above
               numbered and entitled matter against Sedgwick Insuran
                                                                          ce Company.be dismissed in their entirety.
               Plaintiff specifically reserves all rights and claims against
                                                                             Family Dollaz Stores of Louisiana,Ina.
               WHEREFORE, Plaintiff STANLEY JACSKON pray that
                                                                               this motion for voluntary dismissal
               without prejudice, be granted.


                                                                     RESPECTFULLY SUBMITTEb,

                                                                     BY ATTORNEY:

                                                                     13rian G. Smith
                                                                     SMITH & NWOKORIE
                                                                 107 East $ayou Street
                                                                 P. O:_Box 532
                                                            e~`~nnerv_iIle,     71241

                                                                                        '     V
                                                                     Brian .Smith
                                                                     Counselfor Plaintiff, Stanley,Iackson


                                            CERTIFICATE OF SERVICE

                     I hereby certify that a copy of the above and foregoing ~Llotion for
                                                                                          Voluntary Dismissal
              Without Prejudice and Order ofDismissal has been sent via email
                                                                                  as follows:
                                            Kelsey A. Clark
                                            One American Place, 2.ird Floor
                                            P: O. Box 3197
                                            Baton Rouge, La:70821-3197
                                            E: kelsev.clark(a~bswllp.com

                                                                     ~--
                    Farmerville, Louisiana, on this         day of         ~~                   2018.
                                       c"" ~-~                          "J n
                                                      ~      ~        ~1„ / \
                                                          Brian G. Smith
      03/27/2019 14:15 FAX 13183683861
Case 3:19-cv-00388-TAD-KDM           Document 1-2 Filed 03/28/19 Page 28 of r~ooz
                                           Union Parish Clerk                     sioosi
                                                                             30 PageID   #: 38



                 STANLEY JACKSON,                         §     DOGKET NO;. 48,208         ~}: y    -
                    Plaintijf,                            §                                s F ,~ ~        ..
                                                          §     3~d DISTRICT COURT

                FAMILY DOLLAR STORES OF                   §     PARISH OF i1NION                               ~ ,~~'
                LOUISIANA,INC.                            §
                     Defendants                                                                    ~~"   ¢ -'
                                                                                                            -y
                                                          §     STATE OF LOUISIANA

                                               ORDER OF DISMISSAL

                      Considering the foregoing Motionfor Voluntary Dismissal
                                                                               Without Prejudice:
                       IT IS ORDERED that all claims of Plainti
                                                                  ff, Stanley Jackson, against Defendant,
               Sedgwick Insurance Company, are hereby dismis
                                                               sed. Plaintiff reserves all rights and claims
               against Family Dollar Stores of Louisiana, Inc.



                      Union Parish, Louisiana, on this ~_ day of    ~~~                   ,2018.

                                                                           /..~~pY~y-fib-e..e..
                                                 NDG 3~ JUDICIAL DISTRICT COURT
                                                 PARI OF UNION, STATE OF LOUISIAN
                                                      JAMES H. BODDlE, JR.
                                                         PRO TEMPORE

              PLEASE SEND NOTICE OF THE SIGNING OF
                                                                 THIS ORDER TO:

              Kelsey A. Clark
              One American Place, 23rd Floor
              P. O. Box 3197
              Baton Roue,La. 70821-3197

             .and

              Brian G. Smith
              SM[TH & NWOKORIE
              107 East Bayou Street
              Famierville, LA 71241
      03/27/2019 14:15 FAX 13183683861     Union Parish Clerk                 0030/0031
Case 3:19-cv-00388-TAD-KDM           Document 1-2 Filed 03/28/19 Page 29 of ~30  PageID #: 39
                                                       NOTICE

         ST,9NLEY JACKSON
                                                                                  Case: ODa00048208
         versus                                                                   Division:
                                                                                  3id Judiciirl District Court
                                                                                  P¢rish of Union
         FAMILY DOLLAR STORES OF LOUISIANA INC,
         ETAL                                               ~                     State ofLouisiana




        To: KELSEY.4 CLARK
            BREAZEALE,SACHSE &WILSON,L.L.P.
            ONE AMERICAN PLACE, 23RD FLOOR
            P O BOX3197
            BATON ROUGE, LA 70821



                   IT~ IS ORbERED that all claims of Plaintiff, Stanley Jackson
                                                                                , against Defendant,
           Sedgwick Insurance Company, are hereby dismissed. Plaintiff
                                                                       reserves all rights and claims
           against Family Dollar Stores of Louisiana, Ina

        **See certified copies attached *'"

        This the 15th day ofJune, 2018.




                                                                         Deputy Clerk of Court
                                                                         Union'Parish Louisiana




                                                j FILED COPY]
      03/27/2019 14:15 FAX 13183683861
Case 3:19-cv-00388-TAD-KDM           Document 1-2Parish
                                            Union   Filed 03/28/19 Page 30 of f~0031
                                                        Clerk                 30 PageID
                                                                                     /0031 #: 40
                                            .            NOTICE

          STANLEY JACKSON
                                                                                      C¢se:00000048208
          Versus                                                                      Division:
                                                                                      3'd JudlcialDistrict Court
                                                           ~'_ ~.                     Parish of Union
         FAMILYDOLLARSTORESOFLOUISIANAINC,
                                                           ~•                         Sta[eojLouisiana
         ETAL                                            ''~~~




         To: BRIAN G SMITH
             SMITH & NWOKOR.I.~
             107EAST BAYOUSTREET
             P. O. BOX532
             FARMERVILLE, LA 71241



                    IT TS ORDERED that alI claims of Plaintiff, Stanle
                                                                       y Jackson, against Defendant,
            Sedgwick Insurance Company, are hereby dismissed. Plainti
                                                                      ff reserves' all rights and claims
            against Family Dollar Stores of Louisiana, Inc.

         **See certified copy attached.**

         This the 1Sth day ofJune, 2018.




                                                                            Deputy Clerk of Court
                                                                            Union Parish Louisiana




                                                 [FILED COPY]
